opf wsaftrNgsc'e^ivrjgsiyRTieiHrRiMiNAL APPEALS OF TEXAS
                        P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                   OFFICIAL BUSBMES^                                                   %
                   STATE ©F TEXAS- '                                                SV ^.-H" t*9 PITIMEV BOWES
                   PENALTY FOR '            -
                                                                          02 im              9 W3.£&°
    1/21/2015      PR8VATEUSE .=                 tuSS                    0004279596     JAN 22 2015
                                                 O.U.
                                                                         MAILED FROM ZIP CODE 78 701
    ROWELL, DAVID LEWIS             Tr. Ct. NoT20ll3§^                                    WR-47,569-03
    This is to advise that the Court has denied without written order the application for
    writ of habeas corpus.              *